IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00123-CV
 
In
re Paul Earl Dorsey
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            The
petition for writ of mandamus is denied.
 
 
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied
Opinion
delivered and filed May 24, 2006
[OT06]




 


"CG Times"'>[CR25]